Citation Nr: 1728671	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for non-ischemic cardiomyopathy/congestive heart failure (claimed as ischemic heart disease).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Matthew J. Gindele, Attorney 



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Regional Office (RO) in Philadelphia, Pennsylvania.  By a rating action in July 2011, the RO granted service connection for bilateral hearing loss, evaluated as noncompensably disabling, effective February 24, 2011.  Subsequently, in a rating action in January 2012, the RO granted service connection for PTSD and assigned a 30 percent rating, effective April 28, 2011; that rating action denied the Veteran's claim of entitlement to service connection for ischemic heart disease.  By a Decision Review Officer's (DRO) decision, dated in May 2014, the RO increased the evaluation for the Veteran's PTSD from 30 percent to 50 percent, effective April 28, 2011.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  By a rating action in September 2015, the RO denied the claim for a TDIU.  

On October 25, 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

In his August 2014 VA Form 21-8940, application for TDIU, the Veteran indicated his belief that his PTSD, as well as other service-connected disabilities prevented him from securing or following a substantially gainful occupation.  The TDIU claim is thus part and parcel to his claim for a higher rating for PTSD.  As such no separate appeal need be initiated as to entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

FINDINGS OF FACT

1.  At the October 2016 Board hearing, and prior to the promulgation of a decision, the Veteran requested withdrawal of the issues of entitlement to service connection for ischemic heart disease and entitlement to a compensable rating for bilateral hearing loss.  

2.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: sleep impairment due to nightmares, flashbacks, anxiety, outbursts of anger, irritability, depression, disturbance of motivation and mood, difficulty in establishing and maintaining relationships, but has not been manifested by deficiencies in most areas or by total social and occupational impairment.  

3.  The Veteran reported that he completed high school, and he has had occupational experience doing body repair work for the U. S. Postal Service; he last worked full time in October 2003.  

4.  The Veteran's service-connected disabilities, alone, have not rendered him unable to secure or follow substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issues of entitlement to service connection for non-ischemic dilated cardiomyopathy, and entitlement to a compensable rating for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).  

2.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2011.  Additional letters were issued in March 2012, February 2013, and May 2013.  

It also appears that all obtainable evidence identified by the Veteran relative to his claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  


II.  Legal Analysis-Service connection for non-ischemic cardiomyopathy/congestive heart failure & Higher evaluation for bilateral hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the Veteran personally, without the express written consent of the Veteran.  38 C.F.R. § 20.204 (c) (2016).  

By a rating decision dated in July 2011 rating decision, the RO granted service connection for bilateral hearing loss, rated as zero percent disabling, effective February 24, 2011.  Subsequently, in a rating action, dated in January 2012, the RO denied the Veteran's claim of entitlement to service connection for ischemic heart disease.  The Veteran perfected an appeal of the claims by filing a statement in lieu of VA Form 9 (VA Form 21-4138) in May 2013.  However, at his Travel Board hearing in October 2016, the Veteran indicated that he wished to withdraw the claims of entitlement to service connection for ischemic heart disease and entitlement to a compensable rating for bilateral hearing loss.  

As the Veteran withdrew his appeal as to the issues of entitlement to service connection for ischemic heart disease and entitlement to a compensable rating for bilateral hearing loss, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for service connection for ischemic heart disease and entitlement to a compensable rating for bilateral hearing loss; those issues are therefore dismissed.  


III.  Factual background & Analysis-Higher Evaluation for PTSD.

The Veteran essentially contends that the symptoms of his PTSD are more disabling than reflected by the 50 percent disability rating currently assigned.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Historically, the Veteran's claim for service connection for PTSD was received in April 2011.  When seen in April 2011, the Veteran reported mild sleep problems, but declined any medications.  It was noted that the Veteran had some persistent trauma-related distress and avoidance.  

In conjunction with his claim, the Veteran was afforded a VA examination in August 2011.  The Veteran reported that he began experiencing symptoms of PTSD, including reexperiencing symptoms, avoidance, numbing, and hyperarousal, upon his return home from Vietnam and these continued since that time.  He reported problems with anxiety, chronic sleep impairment, experiencing unwanted memories, nightmares, and emotional reactivity in response to reminders.  The Veteran indicated that he tried to avoid thoughts, feelings or any activities that arouse recollections of the trauma.  It was also reported that the Veteran experienced anger, irritability, difficulty concentrating, hypervigilance and exaggerated startle response.  The pertinent diagnosis was PTSD, and the examiner assigned a GAF score of 58.  The examiner stated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine, behavior, self-care and conversation.  

VA afforded the Veteran another VA examination in April 2012.  At that time, he was casually dressed and well-groomed.  He was alert and oriented to time, place, and person.  It was noted that the Veteran's behavior was appropriate and his eye contact good.  He was also cooperative and open.  His mood appeared euthymic, neither elevated nor depressed.  His affect appeared full and unrestricted and it was variable and congruent to the content of the conversation.  He became tearful when reflecting on difficult aspects of his circumstances.  His thought processes were logical and goal-directed.  His speech was unremarkable with regard to rate, rhythm, and volume.  His judgment appeared intact.  The Veteran denied any suicidal or homicidal ideation.  The Veteran indicated that he was able to fully and independently able to complete all activities of daily living, such as maintaining personal hygiene, and maintaining household chores.  The pertinent diagnosis was PTSD, and the Veteran was assigned a GAF score of 60.  The examiner noted that the GAF score reflected the presence of moderate symptoms and associated impairment in functioning at the current time.  The examiner stated that the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

Submitted was a statement from the Veteran's wife, dated in April 2012, who reported having been a witness to the manifestation of the symptoms of the Veteran's PTSD over the past 40 years during which time they have been married.  She stated that the Veteran becomes angry over the smallest things, calling out terrible things and punching walls and doors.  She also reported that the Veteran had difficulty sleeping.  The Veteran's wife indicated that she kept the children away from the Veteran.  She also reported that the Veteran experiences memory loss.  She further noted that the Veteran suffers from depression, especially around the holidays.  

Also submitted in support of the Veteran's claim was the report of an evaluation conducted by Dr. "A. J.," in May 2012.  Dr. J. noted that the Veteran continued to describe his experiences in Vietnam with a great deal of emotional pain and anxiety.  He noted that the Veteran's PTSD symptoms include unpredictable emotional outbursts and sudden flashbacks to events in Vietnam, sleep interruption and nightmares, social withdrawal, periods of depression, hyperstartlization and isolation from virtually all social relationships.  Dr. J. stated that these factors have been an impediment to the Veteran's social life and employability when he was able to work.  In addition to experiencing these symptoms, it was noted that the Veteran described periods of mental confusion when he reflects on his experiences in Vietnam.  It was noted that the Veteran's emotional outbursts can be sudden and unpredictable and complicate his relationships with those around him.  The doctor observed that it is most painful for the Veteran when he has nightmares about Vietnam, because when he wakes up from one of those nightmares, he is in a cold sweat and very scared.  Dr. J. reported that the Veteran claimed that he became less able to deal with the stress at the workplace until he had to separate from his job; he stated that his level of anxiety increased resulting in sudden and unpredictable outbursts.  The Veteran indicated that, when he was employed, he distanced himself from fellow employees; he also had difficulty in his ability to relate to his supervisors and others in positions of authority.  Dr. J. observed that the Veteran had difficulty focusing his attention and processing information; he stated that this is due to his high level of anxiety.  Dr. J. stated that the medications prescribed to the Veteran have had limited benefits; he was currently being treated with psychotherapy.  The pertinent diagnosis was PTSD, chronic, severe, and the examiner assigned a GAF score of 40.  

In June 2013, the Veteran's claims files were sent to a VA examiner for review and medical opinion regarding the severity of his PTSD.  The examiner stated that, following a review of the previous VA examination and the report from Dr. J., dated in May 2012, the Veteran was being diagnosed with PTSD; he was assigned a GAF score of 60.  The examiner also noted that the Veteran was disabled secondary to heart condition from work.  The examiner stated that, upon review of Dr. J.'s evaluation once again, he did not find his assessment accurate, nor was it consistent with the presentation of the Veteran during the evaluation that was conducted on "April 2, 2013."  The examiner stated that the Veteran does report symptoms of PTSD; however, the severity of his symptoms is in the moderate range.  The Veteran examiner noted that Dr. J.'s reports had listed the Veteran's GAF score as 40, which he found to be extremely low for the presentation of the Veteran and does not accurately reflect his level of functioning at the evaluation conducted in "April 2013."  As such, the examiner opined that the Veteran's GAF is more aligned to 60, as was reported in the previous VA examination.  The examiner noted that the Veteran reports significant medical problems, which are interfering with his functioning; however, his symptoms of PTSD, while prevalent, are not impairing his relationships with his wife, although he does have some discourse with her since she retired.  He does have friends and a network of social supports, as well as the ability to interact with other people.  

The examiner noted that the Veteran was oriented times three, made good eye contact, and his thought processes were clear and goal directed.  His speech was normal for rate, rhythm, and volume.  His mood was euthymic and his affect was appropriate.  The Veteran indicated that he does not have difficulties with connecting to other people and is having distance from his wife at times, but not all of the time.  The examiner again noted that the Veteran reported a lot of marital discourse, but that the two are very supportive of one another.  The Veteran denied suicidal ideations, thought, or intent.  He also denied auditory or visual hallucinations or paranoid delusional thinking.  The Veteran reported recurrent thoughts of Vietnam and nightmares, both of which interfere with his ability to function.  The Veteran also reported problems with irritability and outbursts of anger, but reported that these have decreased in severity and frequency over the decades.  Memory was adequate for long term, short term, and working memory.  

The examiner noted that the Veteran was able to provide an adequate amount of detailed information regarding his past, including his physical functioning related to the heart attacks, which caused him to go out of work.  Consequently, the examiner stated that Veteran's symptoms of PTSD were not impairing his ability to function in employment situations, and were not leading to problems where he was losing his employment; rather, it was his heart condition that resulted in his inability to function in the work environment, and ultimately led to his retirement.  The VA examiner reiterated that, after review of Dr. J.'s report, which was reviewed for the initial evaluation on April 2, 2013, his previous findings are confirmed and were stated accurately.  The examiner concluded that the Veteran does have moderate symptoms of impairment related to his PTSD, but does not have the severity of symptomatology that was reported in Dr. J.'s May 2012 report.  He stated that the Veteran does not present in that manner and presented at higher functioning with better social relationships and better coping skills than were delineated in the report asked to be reviewed.  

Of record are VA progress notes dated from February 2014 to February 2015 which show that the Veteran continued to receive follow up evaluation for his PTSD.  During a clinical visit in January 2015, the Veteran reported tearfulness and feeling "emotional" when watching sad television shows or listening to others' hardships.  The Veteran denied any suicidal or homicidal ideation, intent or plan.  The assessment was affect was congruent with situation.  The examiner noted that anxiety was well-managed at this time.  Eye contact was appropriate.  Thought process was clear, logical and linear.  

Submitted in support of the Veteran's claim was a psychological report from Dr. "K. L.", dated in April 2015.  It was noted that the Veteran continued to have serious problems with memory and cognitive processing.  The Veteran indicated that he kept busy working around the house, volunteering at the local VFW, and attending to his grandchildren's athletic and social events.  The Veteran reported that he still had sleep disorders, as well as flashbacks and nightmares two to three times per month.  The Veteran reported recurrent intrusive and distressing memories of the traumatic events he experienced during combat as well as dissociative experiences.  He exhibited persistent and exaggerated negative beliefs and expectations about himself.  Dr. K. L. noted that the Veteran exhibits chronic anxiety throughout the day which negatively affect his family and other social relationships.  Dr. K. L. observed that the Veteran was unable to sit still; he was constantly drumming his fingers throughout the interviews and that the Veteran's hyperactivity and hyper-alertness were symptomatic of the anxiety.  Dr. K. L. stated that the Veteran's condition continues to negatively affect his sleep patterns.  Dr. K. L. further noted that the Veteran continues to have great difficulty with concentration and cognitive processing also related to the chronic anxiety.  The pertinent diagnosis was PTSD; he was assigned a GAF score of 39.  

The Veteran was afforded a VA examination in April 2015.  The examiner noted that the Veteran's PTSD was manifested by symptoms that include anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted that the Veteran was dressed casually and appropriately for this examination.  He was unaccompanied to the examination.  His grooming and hygiene were sufficient for the purpose of this examination and he noted no problems with his activities of daily living.  His eye contact was good.  His manner was appropriate for this examination.  Speech was normal in rate, rhythm and volume; mood was anxious, and affect was mood congruent.  His thought processes were linear and goal oriented.  His thought content was absent of any thought disorder.  The examiner noted that the Veteran rarely sat still and fidgeted throughout the examination.  He was alert and oriented.  His concentration and memory were sufficient for the purposes of this examination.  His judgment was intact and his insight was good.  He denied active suicidal and homicidal ideation.  The Veteran acknowledged occasional passive ideation.  The examiner noted that the current diagnosis was PTSD with anxious features.  The examiner stated that the Veteran's condition resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

At a DRO hearing in May 2015, the Veteran indicated that he has been receiving counseling with Dr. J since 2011 for his PTSD symptoms.  He has also been prescribed medications for anxiety.  The Veteran indicated that he has a quick temper and tends to have outbursts of anger; he stated that he realized that his kids must have had a difficult time growing up.  

The Veteran was evaluated by a private psychologist in November 2015, after which the psychologist completed a review PTSD Disability Benefits Questionnaire (DBQ) regarding the Veteran's psychiatric condition.  Therein, the psychologist noted that the Veteran's PTSD was manifested by symptoms, including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, circumstantial or stereotyped speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work or a worklike setting, impaired impulse control, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The psychologist reported a diagnosis of PTSD, and major depressive disorder, secondary to PTSD.  The examiner assigned a GAF score of 44 to 50.  The psychologist stated that it was not possible to differentiate what symptoms are attributable to each diagnosis.  It was noted that the Veteran has been married for the past 43 years; he raised three children.  He has few social contacts.  He was currently retired.  He last worked for the postal service.  The psychologist stated that the Veteran struggles with depression in addition to his PTSD.  The examiner indicated that the Veteran struggles with road rage, control issues, memory loss, concentration problems and poor social relationships.  The psychologist noted that the Veteran's work with the postal service had him working in a solitary capacity working on vehicles.  The psychologist also noted that the Veteran is easily irritated and has a low frustration tolerance.  After reviewing his paperwork, the psychologist stated that it was apparent that the Veteran's condition had worsened since his last evaluation.  

At his hearing in October 2016, the Veteran indicated that he used to always fly off the handle, scream at his wife and kids and punch the walls.  The Veteran related that he does not scream and holler as often as he used to; however, he still checks the doors and windows.  The Veteran also reported having had experience with road rage; in fact, he noted that his wife dislikes driving with him.  He reported that he used to fly off the handle at work when his boss tried to tell him how to do his job.  He had a lot of different jobs until he found the job with the post office; he worked there for seventeen years until he had a heart attack.  He went on disability retirement in 2003 as a result of his congestive heart failure.  He does not like to be around people; he would have to find a job where he was not around people.  The Veteran also reported that he would wake up at night and walk around checking the doors and windows.  The Veteran indicated that he is always depressed.  He goes down to the VFW once in a while and has group therapy every Friday morning.  He and his wife have been married for approximately forty-five years.  The Veteran related that, because of his quick temper, he's always worried about how he's going to react and what he's going to do; he noted that therapy helps.  The Veteran indicated that he is fidgety and nervousness all the time; he stated that his therapist told him that he's loaded with anxiety; she has placed him on several medications, but they don't seem to be working.  

The Veteran's service-connected PTSD was evaluated as 50 percent disabling under Diagnostic Code 9411 (2016).  A rating of 50 percent is assigned where the claimant exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term or long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assigned where the claimant exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.  

A rating of 100 percent is assigned where the claimant exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  

After review of the evidentiary record, the Board finds that the criteria are not met for an initial rating in excess of 50 percent for PTSD during any period on appeal.  Significantly, the Board finds that the Veteran's PTSD symptoms established by the evidence of record are not the equivalent in severity to those associated with a 70 percent disability rating causing problems such as deficiencies in most areas.  In this regard, the Board finds that the evidence shows that the Veteran has chronic sleep disturbance, nightmares, flashbacks, depression, anxiety, disturbances in motivation and mood, outbursts of anger, irritability, and difficulty in establishing and maintaining effective work and social relationships.  The assigned GAF scores also tend to show that his disability is not so severe as to meet the level of impairment described for the 70 percent or 100 percent rating.  The evidence also shows that the Veteran's PTSD does not result in impairment in most areas; his impairment appears to be primarily in mood, but not in other areas.  

Although the Veteran reported that he struggles with road rage, control issues, memory loss, concentration problems and poor social relationships, the evidence does not show that the Veteran has impaired impulse control with periods of violence, spatial disorientation, a neglect in hygiene or personal appearance, obsessional rituals that interfere with routine activities, speech problems, inability to function independently, appropriately and effectively, difficulty adapting to stressful circumstances, or the inability to establish and maintain successful relationships.  It is noteworthy that the Veteran has been married for the past 45 years; and, while it was reported that he has few social contacts, he also reported that he volunteers at the local VFW, and attends to his grandchildren's athletic and social events.  There are no reported symptoms that are of the same kind as those described for the higher ratings that result in the level of social impairment contemplated by those ratings.  

The Board acknowledges that the private examination report from Dr. A. J., dated in May 2012, noted that Veteran had difficulty focusing his attention and processing information; he stated that this is due to his high level of anxiety.  Dr. A. J. stated that the medications prescribed to the Veteran have had limited benefits; he was currently being treated with psychotherapy.  The pertinent diagnosis was PTSD, chronic, severe, and the examiner assigned a GAF score of 40.  There is also the statement from Dr. K. L. in April 2015, wherein he stated that the Veteran's condition continues to negatively affect his sleep patterns.  Dr. K. L. further noted that the Veteran continues to have great difficulty with concentration and cognitive processing also related to the chronic anxiety.  The pertinent diagnosis was PTSD; he was assigned a GAF score of 39.  No VA examiner has come to such a conclusion.  Indeed, as indicated above, the totality of the evidence does not depict severe impairment.  The Veteran's activities outside of the context of examinations are more in line with the picture presented by the VA examiners than that presented by Dr. J. and Dr. K.L.  The Board therefore finds the VA examinations in August 2011, April 2012, and April 2015 more probative.

The record indicates that the Veteran was assigned a GAF score of 58 in August 2011, a GAF of 60 in April 2012, and a GAF score ranging from 44 to 50 in November 2015.  These records reflect a moderate to severe level of PTSD symptoms, which is consistent with the 50 percent rating assigned.  The Board acknowledges that Dr. J. reported a GAF score of 40 in his May 2012 examination report, and Dr. L. reported a GAF score of 39 in his treatment report.  However, for reasons set forth above, the Board does not find these GAF scores reflective of the severity of the Veteran's PTSD.  

In light of the foregoing, the Board concludes that the preponderance of evidence is against a finding that the Veteran's PTSD symptoms are of such severity to warrant a rating of 70 percent or higher.  Accordingly, the Board concludes that the Veteran does not meet or nearly approximate the level of disability required for an evaluation in excess of 50 percent for his PTSD; hence, entitlement to a schedular rating higher than 50 percent must be denied.  


Extraschedular Consideration

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b) (1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, the Veteran primarily reports depressed mood, anxiety, insomnia, nightmares, social withdrawal, irritability and difficulty in establishing and maintaining effective work and social relationships, all resulting in reduced reliability and productivity.  As discussed above, the 50 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b) (1) is not warranted.  


IV.  Factual background & analysis-TDIU.

The Veteran essentially contends that he is unemployable as a result of his PTSD, hearing loss, and tinnitus.  Veteran's application for TDIU (VA Form 21-8940) was received in May 2014.  He reported completing high school.  He had occupational experience working with the U. S. Postal Service doing body repair.  The Veteran reported that he became too disabled to work in October 2013; he noted that he last worked full time in 2003.  The Veteran indicated that he left work in 2003 because he had a heart attack.  

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  

In this case, the Veteran is service connected for PTSD, rated as 50 percent disabling, tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensably disabling.  Consequently, the combined rating of the Veteran's service-connected disabilities is 60 percent.  Thus, the Veteran fails to meet the threshold rating requirements necessary to establish entitlement to a TDIU.  See 38 C.F.R. § 4.16(a).  

A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  Even though the percentage requirements of § 4.16(a) are not met, if the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation Service for extra-schedular consideration.   38 C.F.R. § 4.16 (b).  The central inquiry in a claim for TDIU is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Marginal employment shall not be considered substantially gainful employment. 3 8 C.F.R. § 4.16 (a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341 (a); see also 38 C.F.R. § 4.19 (2016) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not make him unable to secure and follow a substantially gainful occupation.  Significantly, following his initial VA psychiatric examination in August 2011, the VA examiner stated that the Veteran's PTSD does not impact his ability to work.  It was noted that the Veteran had not worked because of congestive heart failure; and, in fact, he used work as a way to control his PTSD symptoms.  During a subsequent examination in April 2013, the Veteran again reported that he has been retired since 2003 and noted that the retirement was related to his heart condition.  The examiner noted that the Veteran was last evaluated in May 2012 and since that time his symptoms of PTSD have remained relatively stable.  Following a review of the claims file in June 2013, a VA examiner noted that the symptoms of PTSD were not impairing the Veteran's ability to function in employment situations and were not leading to problems where he was losing his employment.  The examiner explained that, rather, it was the Veteran's heart condition that resulted in his inability to function in the work environment and ultimately led to his retirement.  

Additionally, during a DBQ examination in March 2015, the Veteran reported that the constant high pitch ringing from his tinnitus was annoying and aggravating and interferes with concentration.  On the occasion of another VA psychiatric examination in April 2015, the Veteran reported that he has been retired from the Post Office since 2003; he noted that his retirement was due to congestive heart failure.  The Veteran denied any other employment since that time including part time employment.  The examiner stated that the Veteran's condition resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In sum, the most probative evidence of record does not demonstrate that the Veteran's service-connected disabilities would preclude him from being able to engage in substantially gainful employment.  

However, the Court has held that the Board is the entity that determines whether a TDIU is warranted, not the experts.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").  The Board's decision rests on all of the relevant and probative evidence, not the medical opinions in isolation.  In this regard, some of the Veteran's own statements provide factual evidence against this claim.  For example, on his TDIU application in May 2014, the Veteran indicated that he left work in 2003 "as per his heart attack."  Additionally, during a VA audiological evaluation in March 2011, the Veteran reported that he retired from the Post Office in 2003 on disability because of congestive heart failure.  During the April 2013 psychiatric examination, the Veteran reported that he has remained in retirement since 2003; he noted that he last worked for the Post Office but he went out on disability as a result of his heart condition.  Again, on examination in April 2015, the Veteran reported that he has been retired from the Post Office since 2003 due to congestive heart failure.  Moreover, at his personal hearing in October 2016, the Veteran testified that he went on disability retirement in 2003 as a result of his congestive heart failure.  

In light of the foregoing, it is clear that the Veteran has experienced impairment due to his service-connected PTSD.  By the assigned schedular rating during the appeal period, the Veteran has been compensated for the symptomatology associated with the PTSD.  Thus, impairment of industrial capacity due to service-connected disability has already been taken into consideration via the disability ratings assigned since April 2011.  The Board acknowledges that, during a private psychiatric evaluation in May 2012, the Veteran indicated that, when he was employed, he distanced himself from fellow employees; he also had difficulty in his ability to relate to his supervisors and others in positions of authority.  However, the overall medical evidence does not support a finding that the Veteran's unemployability was caused by his PTSD.  Rather, the record suggests that the Veteran's functional limitations are caused mostly by his non-service connected heart condition, not his psychiatric, hearing loss, or tinnitus disabilities.  In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  

As such, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.   Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, referral of the TIUD claim to the Director of Compensation Service for extra-schedular consideration is not warranted because the preponderance of evidence is against a finding that the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  


ORDER

The appeal as to the issue of entitlement to service connection for non-ischemic cardiomyopathy/congestive heart failure is dismissed.  

The appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.  

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  

Entitlement to TDIU is denied.  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


